ORDER AMENDING MEMORANDUM DISPOSITION AND DENYING PETITION FOR PANEL REHEARING AND PETITION FOR REHEARING EN BANC
The Memorandum disposition filed on August 7, 2007, is amended to reflect the recent decision in United States v. Salazar-Lopez, 506 F.3d 748 (9th Cir.2007). With this amendment, the panel has voted to deny the petition for panel rehearing and to deny the petition for rehearing en banc.
The full court has been advised of the petitioner for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for panel rehearing and the petition for rehearing en banc are denied.
No further petitions for rehearing and or petitions for rehearing en banc shall be entertained.